BUSSEY, Judge,
dissenting:
The record in the instant case does not establish that the defendant was financially able to retain private counsel at the time of trial, nor does it establish that he was an indigent and entitled to the appointment of counsel. I would remand this issue to the trial court in order that an inquiry be made as to the defendant’s financial ability to retain private counsel prior to trial. The trial court should make findings of fact and conclusions of law and forward them to this Court. We would then have a factual basis to determine the issue.